Opinion issued September 22, 2016




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-16-00306-CV
                            ———————————
                     IN RE ABELARDO SANTOS, Relator



            Original Proceeding on Petition for Writ of Mandamus

                          MEMORANDUM OPINION
      Relator, Abelardo Santos, filed a petition for writ of mandamus seeking to

compel the respondent trial judge to vacate his February 12, 2016 “Declaration

Regarding ‘Default Judgment’ Signed and Entered on April 14, 2015,” in the

underlying proceeding.1 On August 8, 2016, relator filed a letter in this Court noting



1
      The underlying case is Abelardo Santos v. Remedial Construction Services, L.P.,
      Cause No. 2014-52569, pending in the 333rd District Court of Harris County,
      Texas, the Honorable Joseph J. “Tad” Halbach, Jr. presiding.
that the parties had reached a settlement and that a motion to dismiss would be filed

within thirty days. On September 5, 2016, relator filed an unopposed motion for

dismissal of this mandamus proceeding. See TEX. R. APP. P. 42.1(a)(1). Although

relator’s motion to dismiss does not contain a certificate of conference, the motion

contains a certificate of service on counsel for the real party in interest, Remedial

Construction Services, L.P., and notes that this motion is not opposed. See TEX. R.

APP. P. 10.1(a)(5), 10.3(a)(2).

      Accordingly, we grant the relator’s unopposed motion to dismiss his

mandamus petition. See TEX. R. APP. P. 42.1(a)(1).

                                  PER CURIAM
Panel consists of Justices Jennings, Keyes, and Brown.




                                         2